
	
		II
		110th CONGRESS
		2d Session
		S. 3619
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Casey (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Susquehanna Gateway National Heritage
		  Area in the State of Pennsylvania, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Susquehanna Gateway National
			 Heritage Area Act.
		2.FindingsCongress finds that—
			(1)numerous sites of
			 significance to the heritage of the United States are located within the
			 boundaries of the proposed Susquehanna Gateway National Heritage Area, which
			 includes the Lower Susquehanna River corridor and all of Lancaster and York
			 Counties in the State of Pennsylvania;
			(2)included among
			 the more than 200 historically significant sites, structures, districts, and
			 tours in the area are—
				(A)the home of a
			 former United States President;
				(B)the community
			 where the Continental Congress adopted the Articles of Confederation;
				(C)the homes of many
			 prominent figures in the history of the United States;
				(D)the preserved
			 agricultural landscape of the Plain communities of Lancaster County,
			 Pennsylvania;
				(E)the exceptional
			 beauty and rich cultural resources of the Susquehanna River Gorge;
				(F)numerous National
			 Historic Landmarks, National Historic Districts, and Main Street communities;
			 and
				(G)many thriving
			 examples of the nationally significant industrial and agricultural heritage of
			 the region, which are collectively and individually of significance to the
			 history of the United States;
				(3)in 1999, a
			 regional, collaborative public-private partnership of organizations and
			 agencies began an initiative to assess historic sites in Lancaster and York
			 Counties, Pennsylvania, for consideration as a Pennsylvania Heritage
			 Area;
			(4)the
			 initiative—
				(A)issued a
			 feasibility study of significant stories, sites, and structures associated with
			 Native American, African-American, European-American, Colonial American,
			 Revolutionary, and Civil War history; and
				(B)concluded that
			 the sites and area—
					(i)possess
			 historical, cultural, and architectural values of significance to the United
			 States; and
					(ii)retain a high
			 degree of historical integrity;
					(5)in 2001, the
			 feasibility study was followed by development of a management action plan and
			 designation of the area by the State of Pennsylvania as an official
			 Pennsylvania Heritage Area;
			(6)in 2008, a
			 feasibility study report for the Heritage Area—
				(A)was prepared and
			 submitted to the National Park Service—
					(i)to
			 document the significance of the area to the United States; and
					(ii)to
			 demonstrate compliance with the interim criteria of the National Park Service
			 for National Heritage Area designation; and
					(B)found that
			 throughout the history of the United States, Lancaster and York Counties and
			 the Susquehanna Gateway region have played a key role in the development of the
			 political, cultural, and economic identity of the United States;
				(7)the people of the
			 region in which the Heritage Area is located have—
				(A)advanced the
			 cause of freedom; and
				(B)shared their
			 agricultural bounty and industrial ingenuity with the world;
				(8)the town and
			 country landscapes and natural wonders of the area are visited and treasured by
			 people from across the globe;
			(9)for centuries,
			 the Susquehanna River has been an important corridor of culture and commerce
			 for the United States, playing key roles as a major fishery, transportation
			 artery, power generator, and place for outdoor recreation;
			(10)the river and
			 the region were a gateway to the early settlement of the ever-moving
			 frontier;
			(11)the area played
			 a critical role as host to the Colonial government during a turning point in
			 the Revolutionary War;
			(12)the rural
			 landscape created by the Amish and other Plain people of the region is of a
			 scale and scope that is rare, if not entirely unknown in any other region, in
			 the United States;
			(13)for many people
			 in the United States, the Plain people of the region personify the virtues of
			 faith, honesty, community, and stewardship at the heart of the identity of the
			 United States;
			(14)the regional
			 stories of people, land, and waterways in the area are essential parts of the
			 story of the United States and exemplify the qualities inherent in a National
			 Heritage Area;
			(15)in 2008, the
			 National Park Service found, based on a comprehensive review of the Susquehanna
			 Gateway National Heritage Area Feasibility Study Report, that the area meets
			 the 10 interim criteria of the National Park Service for designation of a
			 National Heritage Area;
			(16)the preservation
			 and interpretation of the sites within the Heritage Area will make a vital
			 contribution to the understanding of the development and heritage of the United
			 States for the education and benefit of present and future generations;
			(17)the Secretary of
			 the Interior is responsible for protecting the historic and cultural resources
			 of the United States;
			(18)there are
			 significant examples of historic and cultural resources within the Heritage
			 Area that merit the involvement of the Federal Government, in cooperation with
			 the management entity and State and local governmental bodies, to develop
			 programs and projects to adequately conserve, support, protect, and interpret
			 the heritage of the area;
			(19)partnerships
			 between the Federal Government, State and local governments, regional entities,
			 the private sector, and citizens of the area offer the most effective
			 opportunities for the enhancement and management of the historic sites
			 throughout the Heritage Area to promote the cultural and historic attractions
			 of the Heritage Area for visitors and the local economy; and
			(20)the
			 Lancaster-York Heritage Region, a 501(c)(3) nonprofit corporation and
			 State-designated management entity of the Pennsylvania Heritage Area, would be
			 an appropriate management entity for the Heritage Area.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Susquehanna
			 Gateway National Heritage Area established by section 4(a).
			(2)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 5(a).
			(3)Management
			 planThe term management plan means the plan
			 developed by the management entity under section 6(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Pennsylvania.
			4.Establishment of
			 susquehanna gateway national heritage area
			(a)In
			 GeneralThere is established in the State the Susquehanna Gateway
			 National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall include a core area located in south-central Pennsylvania
			 consisting of an 1869-square-mile region east and west of the Susquehanna River
			 and encompassing Lancaster and York Counties.
			(c)MapA
			 map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file in the
			 appropriate offices of the National Park Service.
				5.Designation of
			 management entity
			(a)Management
			 entityThe Lancaster-York Heritage Region shall be the management
			 entity for the Heritage Area.
			(b)Authorities of
			 management entityThe management entity may, for purposes of
			 preparing and implementing the management plan, use Federal funds made
			 available under this Act—
				(1)to prepare
			 reports, studies, interpretive exhibits and programs, historic preservation
			 projects, and other activities recommended in the management plan for the
			 Heritage Area;
				(2)to pay for
			 operational expenses of the management entity;
				(3)to make grants to
			 the State, political subdivisions of the State, nonprofit organizations, and
			 other persons;
				(4)to enter into
			 cooperative agreements with the State, political subdivisions of the State,
			 nonprofit organizations, and other organizations;
				(5)to hire and
			 compensate staff;
				(6)to obtain funds
			 or services from any source, including funds and services provided under any
			 other Federal program or law; and
				(7)to contract for
			 goods and services.
				(c)Duties of
			 management entityTo further the purposes of the Heritage Area,
			 the management entity shall—
				(1)prepare a
			 management plan for the Heritage Area in accordance with section 6;
				(2)give priority to
			 the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
					(A)carrying out
			 programs and projects that recognize and protect important resource values in
			 the Heritage Area;
					(B)encouraging
			 economic viability in the Heritage Area in accordance with the goals of the
			 management plan;
					(C)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
					(D)developing
			 heritage-based recreational and educational opportunities for residents and
			 visitors in the Heritage Area;
					(E)increasing public
			 awareness of and appreciation for the natural, historic, and cultural resources
			 of the Heritage Area;
					(F)restoring
			 historic buildings that are—
						(i)located in the
			 Heritage Area; and
						(ii)related to the
			 themes of the Heritage Area; and
						(G)installing
			 throughout the Heritage Area clear, consistent, and appropriate signs
			 identifying public access points and sites of interest;
					(3)consider the
			 interests of diverse units of government, businesses, tourism officials,
			 private property owners, and nonprofit groups within the Heritage Area in
			 developing and implementing the management plan;
				(4)conduct public
			 meetings at least semiannually regarding the development and implementation of
			 the management plan; and
				(5)for any fiscal
			 year for which Federal funds are received under this Act—
					(A)submit to the
			 Secretary an annual report that describes—
						(i)the
			 accomplishments of the management entity;
						(ii)the expenses and
			 income of the management entity; and
						(iii)the entities to
			 which the management entity made any grants;
						(B)make available
			 for audit all records relating to the expenditure of the Federal funds and any
			 matching funds; and
					(C)require, with
			 respect to all agreements authorizing the expenditure of Federal funds by other
			 organizations, that the receiving organizations make available for audit all
			 records relating to the expenditure of the Federal funds.
					(d)Prohibition on
			 acquisition of real property
				(1)In
			 generalThe management entity shall not use Federal funds
			 received under this Act to acquire real property or any interest in real
			 property.
				(2)Other
			 sourcesNothing in this Act precludes the management entity from
			 using Federal funds from other sources for authorized purposes, including the
			 acquisition of real property or any interest in real property.
				6.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to carry out this Act, the management entity shall prepare
			 and submit to the Secretary a management plan for the Heritage Area.
			(b)ContentsThe
			 management plan for the Heritage Area shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for the conservation,
			 funding, management, and development of the Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans;
				(3)specify the
			 existing and potential sources of funding to protect, manage, and develop the
			 Heritage Area;
				(4)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed, or
			 maintained; and
				(5)include an
			 analysis of, and recommendations for, ways in which Federal, State, and local
			 programs, may best be coordinated to further the purposes of this Act,
			 including recommendations for the role of the National Park Service in the
			 Heritage Area.
				(c)Disqualification
			 from fundingIf a proposed management plan is not submitted to
			 the Secretary by the date that is 3 years after the date on which funds are
			 first made available to carry out this Act, the management entity may not
			 receive additional funding under this Act until the date on which the Secretary
			 receives the proposed management plan.
			(d)Approval and
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date on which the
			 management entity submits the management plan to the Secretary, the Secretary
			 shall approve or disapprove the proposed management plan.
				(2)ConsiderationsIn
			 determining whether to approve or disapprove the management plan, the Secretary
			 shall consider whether—
					(A)the management
			 entity is representative of the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the management
			 entity has provided adequate opportunities (including public meetings) for
			 public and governmental involvement in the preparation of the management
			 plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area; and
					(D)the management
			 plan is supported by the appropriate State and local officials, the cooperation
			 of which is needed to ensure the effective implementation of the State and
			 local aspects of the management plan.
					(3)Disapproval and
			 revisions
					(A)In
			 generalIf the Secretary disapproves a proposed management plan,
			 the Secretary shall—
						(i)advise the
			 management entity, in writing, of the reasons for the disapproval; and
						(ii)make
			 recommendations for revision of the proposed management plan.
						(B)Approval or
			 disapprovalThe Secretary shall approve or disapprove a revised
			 management plan not later than 180 days after the date on which the revised
			 management plan is submitted.
					(e)Approval of
			 amendments
				(1)In
			 generalThe Secretary shall review and approve or disapprove
			 substantial amendments to the management plan in accordance with subsection
			 (d).
				(2)FundingFunds
			 appropriated under this Act may not be expended to implement any changes made
			 by an amendment to the management plan until the Secretary approves the
			 amendment.
				7.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the extent practicable.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				8.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			9.Evaluation;
			 report
			(a)In
			 GeneralNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					10.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be
			 appropriated for any fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using funds made available under this Act shall be not more than 50
			 percent.
			11.Termination of
			 authorityThe authority of the
			 Secretary to provide financial assistance under this Act terminates on the date
			 that is 15 years after the date of enactment of this Act.
		
